DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 12/28/2020 has been entered and acknowledged by the Examiner.
Cancellation of claims 8 and 9 has been entered.
The addition of claim 12 has been entered.	
Claims 1-7 and 10-12 are pending in the instant application.
ABSTRACT
The objection to the abstract is hereby withdrawn.
Claim Rejections - 35 USC §112
The previous rejection of claim 9 under 35 USC 112(b) is hereby withdrawn.
Drawings
	Because claim 9 has been cancelled, amended drawings are no longer necessary. The previous objections to the drawings are hereby withdrawn.
Allowable Subject Matter
Claims 1-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a plurality of optical fibers connected to said LED assembly…..a candle flickering LED lighting tube being connected to said LED assembly and disposed at least partially in the faux candle flame shell” including the remaining limitations.
	Claims 2-7 and 10-12 are allowable because of their dependencies on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Application/Control Number: 16/331,368    Page 10
Art Unit: 2879

/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879